COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re CEVA Ground US, LP.

Appellate case number:   01-19-00760-CV

Trial court case number: 2019-27415

Trial court:             164th District Court of Harris County

       Relator, CEVA Ground US, LP, has filed a motion requesting that our Court stay all
discovery in the underlying proceeding pending our ruling on CEVA’s petition for writ of
mandamus. The motion is GRANTED. Discovery in the underlying proceedings is ordered stayed
pending our ruling on the petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                 Acting individually


Date: __November 7, 2019___